1    JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
2    1111 H Street, #204
     Sacramento, CA 95814
3    (916)444-3994
     jmanninglaw@yahoo.com
4
     Attorney for Defendant
5    JAMIE RAMON FUENTES MARTINEZ

6
                          IN THE UNITED STATES DISTRICT COURT
7
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,            )   Case No.: 2:15 CR 140 MCE
10                                        )
                      Plaintiff,          )   STIPULATION AND ORDER CONTINUING
11                                        )   JUDGMENT AND SENTENCING
     vs.                                  )
12                                        )   Date: December 13, 2018
     JAMIE RAMON FUENTES MARTINEZ,        )   Judge: Hon. Morrison C. England, Jr.
13                                        )   Time: 10:00 a.m.
                      Defendant.          )
14                                        )

15

16         The parties hereby stipulate the following:

17
           1. Judgment and sentencing in this matter was previously set for
18
             October 18, 2018.   The defense requests the date for judgment and
19
             sentencing be continued from October 18, 2018 to December 13, 2018
20
             at 10:00 a.m.   Assistant U.S. Attorney Paul A. Hemesath has been
21
             advised of this request and has no objection.   U.S. Probation has
22
             also been advised of this request.   The parties request the Court
23
             adopt the following schedule pertaining to the presentence report:
24
             Judgment and Sentencing date:                                12/13/18
25
             Reply, or Statement of Non-Opposition:                       12/6/18
26
             Motion for Correction of the Presentence Report
27           Shall be filed with the Court and served on the
             Probation Officer and opposing counsel no later
28           than:                                                        n/a
1
              The Presentence Report shall be filed with the
2             Court and disclosed to counsel no later than:               n/a

3             Counsel’s written objections to the Presentence
              Report Shall be delivered to the probation officer
4             and opposing Counsel no later than:                         n/a

5             The Presentence Report shall be filed with the
              Court And disclosed to counsel no later than:               n/a
6

7

8    Dated: October 12, 2018                     /S/ John R. Manning
                                                 JOHN R. MANNING
9                                                Attorney for Defendant
                                                 Jamie Ramon Fuentes Martinez
10

11   Dated: October 12, 2018                     McGregor W. Scott
                                                 United States Attorney
12
                                                 by: Paul A. Hemesath
13                                               PAUL A. HEMESATH
                                                 Assistant United States Attorney
14

15

16                                       ORDER

17        IT IS SO ORDERED.

18   Dated:   October 16, 2018

19

20

21

22

23

24

25

26

27

28
